DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The amendment dated 11/24/21 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The most recent claim amendment now specifies branch tunnels from the end slope rather than from the main tunnel—thus these claims which recite features of the branch tunnels in relation to the main tunnel are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner notes that claim 1 no longer recites—but does not exclude-- the branch tunnels excavated from the U-shaped or L-shaped main tunnel. Claims 3, 5, and 6, however, include limitations relating the branch tunnels to the main tunnel(s). In light of the indefiniteness (see above at 2) of claims 3, 5, and 6; the following grounds of rejection are applicable to claims 1, 3, 5-8 (at 4 below) and claims 2, 4, and 9 ( at 5 below). The combinations proposed in the following rejections include branch tunnels from the main tunnel (e.g. as shown by DENSMORE excavating branch tunnels 10 by miner 52 from main tunnel 12)  and separate branch tunnels from the end slope (e.g. as shown by Peterson excavating branch tunnels 52/62 by auger 50 or miner 60 from the end slope 10.)  

Claim 1, 3, 5--8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,225,678 DENSMORE in view of US Patent Application Publication 2007/0170771 CAVINDER US Patent Number 5,782,539 PETERSON.
Densmore describes a method of mining including excavating a main tunnel (12) and excavating branch tunnels in various directions from the main tunnel.
Densmore is silent with regards to supported tunnels.
Densmore also differs from the claimed invention in that Densmore lacks the L-shaped or U-shaped tunnel from an open-pit end slope.
Densmore also lacks the newly claimed branch tunnels extending from the end slope.
With regards to the tunnel support: Cavinder (e.g. fig 10a) describes supporting the main tunnels 164/166 and not supporting radial branch tunnels 144 (e.g. ¶0059 last sentence); which one of ordinary skill in the art would understand has the advantage of reducing cost. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Densmore such that the main tunnels are supported and the branch tunnels are not.
With regards to the L-shaped or U-shaped tunnels: Densmore is silent with regards to the remainder of the mine (i.e. only showing a section in figure 1) Peterson describes a mien for accessing coal from an open-pit end slope (“highwall” --abstract , and see figure  1 and figure 6 --#12) including using a tunneling machine (“continuous miner”—abstract) to excavate L or U-shaped main tunnels 24/30. Peterson describes this tunneling and mining of the open-pit 
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Densmore to have the excavating L or U shaped main tunnels from an open-pit end slope to obtain the main tunnels shown in figure 1 of Densmore. 
With regards to the newly claimed branch tunnels from the end slope: Peterson—e.g. figures 3-5—describes branch tunnels 52/62 from end slope 10. One of ordinary skill in the art would understand that those branch tunnels are beneficial to maximize coal recovery.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Densmore to have the branch tunnels from the end slope as claimed.
Therefore the combination recited in claim 1 is obvious and unpatentable.

With regards to claims 5-6  : Densmore describes the conveyor frames (20) and the coal automatically shoveled  as called for in claim 5, but lacks the “rubber” conveyor belt. Examiner takes Official Notice of the fact that rubber is well known for making conveyor belts, and would have been obvious to one of ordinary skill in the art. Further, with regards to claim 6: Densmore describes electric power (col. 3 line 9), but fails to teach the 20m length. Examiner finds that selection of a particular length—such as 20m—amounts to an obvious design choice.
With regards to claim 8: Densmore shows pillar 11.

Claims 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DENSMORE, CAVINDER, and PETERSON as applied to claim 1 above, and further in view of NOEL US Patent Number 4,862,157.
Densmore—as modified—lacks the remote controlling of the tunneling machine.
Noel describes remote control of a tunneling machine  from a remote control in a cabin with the advantages of  keeping the operator far from hazard (col. 1 line 24) and providing the operator shelter (col. 1 line 28).
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Densmore to have the excavating the tunnel using remote control as claimed in claims 2 and 9; and from remote control in a cabin as called for in claim 4.
  
Response to Arguments
The amendment dated 11/24/21 and arguments have overcome the previous 112 rejections, however a new ground of 112 rejection is applicable.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See above at 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Janine M Kreck/Primary Examiner, Art Unit 3672